Citation Nr: 9928083	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant had active military service from December 1972 
to July 1974, received an appointment to the United State 
Naval Academy in July 1974 and was commissioned as an officer 
in June 1978.  He continued on active duty thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  The notice of disagreement was 
received in June 1997.  The statement of the case was issued 
in August 1997.  The substantive appeal was received in 
September 1997.


FINDING OF FACT

The serviceman entered into active military service in 
December 1972; attended the United States Naval Academy from 
1974 to 1978, was commissioned as an officer in the United 
States Marine Corps in June 1978 and continued on active duty 
thereafter.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met. 38 U.S.C.A. § 3011(a)(1)(B), (c)(2) (West 1991 
& Supp. 1999); 38 C.F.R. § 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1997, the appellant submitted VA Form 22-1990, 
Application for Education Benefits, seeking Chapter 30 
education benefits.  He indicated that he had active service 
in the United States Marine Corps from December 1972 to June 
1974, had attended the United States Naval Academy from July 
1974 to June 1978, had been commissioned as an officer in the 
United States Marine Corps in June 1978 and was still on 
active duty.

A copy of a May 1997 computerized Department of Defense Data 
Record confirms the period of active duty from December 1972 
to July 1974 and that the year of his commission from the 
Naval Academy was 1978.  A copy of a computerized RO 
Abbreviated Education Master Record indicates that based on 
his initial period of active duty, the appellant had been 
found eligible for Chapter 34 educational assistance 
benefits, and that he had remaining eligibility as of 
September 1981.  However, the Veterans' Educational 
Assistance Program, administered under Chapter 34 of Title 38 
of the United States Code, expired in December 1989, 
precluding payment of Chapter 34 benefits after that date. 38 
U.S.C.A. § 3462(e) (West 1991).  However, in certain 
instances person who had remaining entitlement to Chapter 34 
benefits as of the program expiration date, laws were enacted 
allowing, under certain circumstances, the conversion of 
remaining benefits to benefits under Chapter 30 of Title 38 
of the United States Code.

An individual may establish basic eligibility for Chapter 30 
educational assistance by showing that he first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or that, as of December 31, 1989, he was eligible for 
educational assistance benefits under chapter 34, served on 
active duty at any time during the period beginning on 
October 19, 1984 and ending on July 1, 1985, continued on 
active duty without a break in service, after June 30, 1985, 
served at least three years of continuous active duty, and 
after completion of the aforementioned service, continued on 
active duty. 38 U.S.C.A. § 3011(a)(1). However, pursuant to 
38 U.S.C.A. § 3011(c)(2) and 38 C.F.R. § 21.7044, eligibility 
for Chapter 30 educational assistance benefits is precluded 
for an individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon graduation 
from the United States Naval Academy.  In this case, the 
appellant received a commission as an officer in the United 
States Marine Corps in June 1978, and is thus barred from 
eligibility under the aforementioned provisions.

The appellant has contended that he entered service in 
December 1972 and that he has had what amounts to continuous 
active duty since that time to the present.  Presumably 
believing that his eligibility was denied based on an 
interruption of active duty from 1974 to 1978, the appellant 
contends that his service academy stint should not be counted 
as a break in service for purposes of Chapter 30 education 
benefits.  However, this is irrelevant to his claim as he was 
not denied based on a break in service, or because he did not 
serve on active duty for a sufficient period of time.  
Rather, as explained above, he was denied because he was a 
graduate of a service academy who received his commission 
after December 31, 1976.  By enacting 38 U.S.C.A. § 
3011(c)(2), the United States Congress specifically excluded 
graduates of service academies--without regard to prior 
"enlisted" status--who received commissions after December 
31, 1976.  The express terms of the statute make clear that 
this exclusion applies regardless of whether an individual 
had remaining Chapter 34 eligibility as of December 31, 1989.

The Board recognizes the appellant's many years of faithful 
service; however, payment of government benefits must be 
authorized by statute, and the pertinent criteria for basic 
eligibility have not been met.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

